Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 15, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144754                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ST. PAUL COMMUNITY CHRISTIAN                                                                            Brian K. Zahra,
  CHURCH,                                                                                                            Justices
            Plaintiff/Counter Defendant-
            Appellant,
  v                                                                SC: 144754
                                                                   COA: 301749
                                                                   Oakland CC: 2009-105036-CH
  GMAC MORTGAGE, L.L.C.,
          Defendant/Counter Plaintiff/Third
          Party Plaintiff-Appellee,
  and
  TONYA G. REESE,
            Third Party Defendant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 15, 2012                       _________________________________________
           s0612                                                              Clerk